By the Court,
Wallace, C. J.:
The prisoner was tried for the crime of grand larceny and a verdict of guilty found by the jury. Upon her motion, the Court set aside the verdict and granted her a new trial, on the ground that there was no evidence that the goods referred to by the witness Bellow were stolen, or were the goods of McPhearson, or wife, and that in the evidence as given there was no identification of the stolen goods. Mrs. McPhearson, however, testified distinctly that the stolen goods were hers. She also testified that the goods she lost by the larceny were those mentioned in the indictment. It also distinctly appears in the statement that the bundle of articles which Bellow found “ contained the articles named in the indictment,” except the merino dress, which Mrs. McPhearson wore at the trial!
*640It is not claimed that there was any conflict in the evidence—indeed, there was no evidence offered oh the part of the accused; the case went to the jury entirely upon the evidence given- on behalf of the people, and it sufficiently established the ownership and identity of the stolen goods.
The order granting the prisoner a new trial is therefore reversed and the cause remanded, with directions to the Court below to proceed to judgment upon the verdict.
Mr. Justice Belcher did not participate in this opinion.